internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-101784-02 date date legend x d1 d2 state dear pursuant to a power_of_attorney on file with this office this letter responds to your letter dated date on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law during d1 and was capitalized during the taxable_year beginning d2 from formation x intended to be an s_corporation for federal_income_tax purposes x did not seek professional help in either its formation or election to be an s_corporation for federal_income_tax purposes as a result x failed to file a form_2553 election by a small_business_corporation x began operations during the taxable_year beginning d2 at which point x and x’s shareholders understood x to be an s_corporation upon the filing of its first income_tax return x was informed that a form_2553 election by a small_business_corporation was not on file for x plr-101784-02 x requests a ruling that it will be recognized as an s_corporation effective for the taxable_year beginning d2 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that such election shall be effective for the current taxable_year if it is made during the preceding_taxable_year or before the 15th day of the third month of the current taxable_year sec_1362 provides that an election made after the 15th day of the third month of the current taxable_year shall be treated as having been made for the following taxable_year sec_1362 provides that if an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by this subsection for making such election for such taxable_year or no such election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make an s election in a timely manner thus based on the facts submitted and representations made we conclude that x is eligible for relief under sec_1362 accordingly we conclude that x’s sec_1362 election will be treated as timely made for its taxable_year that began on d2 however this ruling is contingent on x filing with the appropriate service_center a completed form_2553 election by a small_business_corporation containing as an effective date d2 within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification on examination plr-101784-02 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of this transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes sincerely s jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
